DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments filed on 01/29/2021, examiner initiated interview conducted on 03/11/2021 and examiner’s amendments proposed on 03/19/2021.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 4, 5, 8, 11-15, 18, 19 and 21 are amended. No claim is added. Claim 20 was cancelled previously. Claim 1-19 and 21 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEY EVAN M. CLARK, REG. #64836. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIM 1-19 and 21 WITH THE FOLLOWING:
1. (Currently Amended)	An apparatus comprising:
first circuitry configured to embed a first plurality of domains associated with a first domain-specific user-defined parallel pipelined learning (DUPPL) machine;
second circuitry configured to receive a signal; 

fourth circuitry configured to validate, according to a first domain, that a value of the first input symbol conforms to the first domain, wherein the first domain is one of the first plurality of domains;
fifth circuitry configured to generate an output symbol by mapping the first input symbol from the first domain to another domain of the first plurality of domains; and




sixth circuitry configured to generate a random challenge for transmission to a paired device; 
wherein the paired device is configured as a second DUPPL machine;
wherein the random challenge includes an identifier of the apparatus, first data based on a time domain, and second data based on an index domain; 
wherein the time domain and the index domain are embedded in seventh circuitry of the apparatus; 
wherein the identifier of the apparatus is embedded in circuitry of the second DUPPL machine; and
wherein the signal comprises a signed response to the random challenge.

2. (Original)	The apparatus of claim 1, wherein the apparatus has no registers; no central processing unit (CPU); no Random Access Memory (RAM); no instruction registers; no Instruction Set Architecture (ISA); no operating system (OS); and no applications programming; and
wherein the second DUPPL machine has no registers; no central processing unit (CPU); no Random Access Memory (RAM); no instruction registers; no Instruction Set Architecture (ISA); no operating system (OS); and no applications programming.

4. (Currently Amended)	The apparatus of claim 1 further comprising:
eighth circuitry configured to transmit the output symbol to a third DUPPL machine that embeds, within hardware of the third DUPPL machine, a second plurality of domains;
wherein the output symbol is configured to cause the third DUPPL machine to: 
generate, based on the output symbol, a second input symbol, and 
validate, according to a second domain of the second plurality of domains, that a value of the second input symbol conforms to the second domain.






5. (Currently Amended)	The apparatus of claim 1 further comprising:
eighth circuitry configured to store a self-description of the apparatus, wherein the self-description provides a description of what the apparatus is configured to perform, and wherein the self-description includes an indication that the apparatus is configured to receive an LTE frame and a payload associated with the LTE frame.
6. (Currently Amended)	The apparatus of claim 1 further comprising:
eighth circuitry configured to cause the apparatus to ignore the signal if the value of the first input symbol is invalid.

8. (Currently Amended)	An apparatus comprising:
first circuitry configured to embed a first plurality of domains associated with a first domain-specific user-defined parallel pipelined learning (DUPPL) machine;
second circuitry configured to receive a first output symbol from a second DUPPL machine that embeds, within hardware of the second DUPPL machine, a second plurality of domains, and wherein the first output symbol is based on the second DUPPL machine validating, according to a second domain of the second plurality of domains, that a value of a symbol conforms to the second domain; 
third circuitry configured to generate, based on the first output symbol, a first input symbol;
fourth circuitry configured to validate, according to a first domain, that a value of the first input symbol conforms to the first domain, wherein the first domain is one of the first plurality of domains;
fifth circuitry configured to generate a second output symbol by mapping the first input symbol from the first domain to another domain of the first plurality of domains;
sixth circuitry configured to generate a random challenge for transmission to a paired device; 
wherein the paired device is configured as a third DUPPL machine;
wherein the random challenge includes an identifier of the apparatus, first data based on a time domain, and second data based on an index domain; 
wherein the time domain and the index domain are embedded in seventh circuitry of the apparatus; and
wherein the identifier of the apparatus is embedded in circuitry of the third DUPPL machine.



9. (Original)	The apparatus of claim 8, wherein the apparatus has no registers; no central processing unit (CPU); no Random Access Memory (RAM); no instruction registers; no Instruction Set Architecture (ISA); no operating system (OS); and no applications programming; and
wherein the second DUPPL machine has no registers; no central processing unit (CPU); no Random Access Memory (RAM); no instruction registers; no Instruction Set Architecture (ISA); no operating system (OS); and no applications programming.
10. (Previously Presented)	The apparatus of claim 8, wherein the output data is associated with a message being sent according to a Long Term Evolution (LTE) standard.
11. (Currently Amended)	The apparatus of claim 8 further comprising:
eighth circuitry configured to determine, based on the second output symbol, output data; and
ninth circuitry configured to transmit the output data.





12. (Currently Amended)	The apparatus of claim 8 further comprising:
ninth circuitry configured to store a self-description of the apparatus, wherein the self-description provides a description of what the apparatus is configured to perform, and wherein the self-description includes an indication that the apparatus is configured to receive an LTE frame and a payload associated with the LTE frame.

ninth circuitry configured to cause the apparatus to ignore a signal being received by the apparatus if the value of the first input symbol is invalid.
14. (Currently Amended)	The apparatus of claim 8, wherein the first circuitry through the eighth circuitry are embodied in one or more field-programmable gate arrays (FPGA) or one or more application-specific integrated circuits (ASIC).
15. (Currently Amended)	A system comprising:
a first apparatus comprising:
first circuitry configured to embed a first plurality of domains associated with a first domain-specific user-defined parallel pipelined learning (DUPPL) machine;
second circuitry configured to receive a signal; 
third circuitry configured to generate, based on the signal, a first input symbol;
fourth circuitry configured to validate, according to a first domain, that a value of the first input symbol conforms to the first domain, wherein the first domain is one of the first plurality of domains;
fifth circuitry configured to generate a first output symbol by mapping the first input symbol from the first domain to another domain of the first plurality of domains; and
sixth circuitry configured to transmit the first output symbol; 
seventh circuitry configured to generate a random challenge for transmission to a paired device; 
wherein the paired device is configured as a second DUPPL machine;
wherein the random challenge includes an identifier of the apparatus, first data based on a time domain, and second data based on an index domain; 
wherein the time domain and the index domain are embedded in eighth circuitry of the first apparatus; and
wherein the identifier of the apparatus is embedded in circuitry of the second DUPPL machine; and
a second apparatus comprising:
ninth circuitry configured to embed a second plurality of domains associated with a third DUPPL machine;
tenth circuitry configured to receive the first output symbol; 
eleventh circuitry configured to generate, based on the first output data, a second input symbol;
twelfth circuitry configured to validate, according to a second domain, that a value of the second input symbol conforms to the second domain, wherein the second domain is one of the second plurality of domains;
thirteenth circuitry configured to generate a second output symbol by mapping the second input symbol from the second domain to another domain of the second plurality of domains;
fourteenth circuitry configured to determine, based on the second output symbol, second output data; and
fifteenth circuitry configured to transmit the second output data.

16. (Original)	The system of claim 15, wherein the first apparatus has no registers; no central processing unit (CPU); no Random Access Memory (RAM); no instruction registers; no Instruction Set Architecture (ISA); no operating system (OS); and no applications programming; and
wherein the second apparatus has no registers; no central processing unit (CPU); no Random Access Memory (RAM); no instruction registers; no Instruction Set Architecture (ISA); no operating system (OS); and no applications programming.
17. (Original)	The system of claim 15, wherein the signal conforms to a Long Term Evolution (LTE) standard and/or is received via a Fourth Generation (4G) wireless network.
the signal comprises a signed response to the random challenge. 






19. (Currently Amended)	The system of claim 15, wherein the first circuitry through the fifteenth circuitry are embodied in one or more field-programmable gate arrays (FPGA) or one or more application-specific integrated circuits (ASIC).

20. (Canceled)

21.  (Currently Amended)	The system of claim 15, further comprising:
sixteenth circuitry configured as a memory block disposed between the first DUPPL machine and the third DUPPL machine, 
wherein the memory block, based on the sixth circuitry transmitting the first output symbol, is configured to receive the first output symbol from the first DUPPL machine and store the first output symbol, and 
wherein the memory block is configured to be read by the third DUPPL machine to cause the tenth circuitry to receive the first output symbol.



ALLOWABLE SUBJECT MATTER
Claims 1-19 and 21 are allowed in light of applicant’s amendments, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “sixth circuitry configured to generate a random challenge for transmission to a paired device;  wherein the paired device is configured as a second DUPPL machine; wherein the random challenge includes an identifier of the apparatus, first data based on a time domain, and second data based on an index domain;  wherein the time domain and the index domain are embedded in seventh circuitry of the apparatus; wherein the identifier of the apparatus is embedded in circuitry of the second DUPPL machine”. None of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 10 with proper motivation at or before the time it was effectively filed. 
Independent claim 8 and 15 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 8 and 15 are considered to be allowable for the same reason as discussed above.
Dependent claims 2-7, 9-14, 16-19 and 21 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438